Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00454-CV

                                    DAVIS LAW FIRM,
                                        Appellant

                                              v.

             Sara UDELL and APOLLO MANAGING GENERAL AGENCY,
                                   Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2017CV06581
                       Honorable David J. Rodriguez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that appellees Sara Udell and Apollo Managing General Agency recover their
costs of this appeal, if any, from appellant Davis Law Firm.

       SIGNED September 25, 2019.


                                               _________________________________
                                               Beth Watkins, Justice